[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR REARGUEMENT (#161) ONDEFENDANTS' CASSAVECHIA AND BUSINESS SYSTEMS, INC. MOTION TOSTRIKE AND MOTION FOR JUDGMENT
Practice Book § 4002B, now Practice Book (1998 Rev.) § 61-3, expressly provides for appeal from judgment disposing of part of a complaint where that judgment disposes of all causes of action in the complaint brought against a particular party. Further, this section provides that "[s]uch judgment shall be a final judgment regardless of whether judgment was rendered on the granting of a motion to strike pursuant to [Practice Book § 157, now Practice Book (1998 Rev.) § 10-44], by dismissal pursuant to [Practice Book § 142, now Practice Book (1998 Rev.) § 10-30], by summary judgment pursuant to [Practice Book § 379, now Practice Book (1998 Rev.) § 17-44], or otherwise." Therefore, it is clear that judgment may be rendered pursuant to Practice Book § 157, now Practice Book (1998 Rev.) § 10-44, if the plaintiff fails to file a new pleading within fifteen days of the granting of a motion to strike all causes of action against a particular party or parties.
For the aforementioned reasons, plaintiff's notice of intent to reargue and request for argument is denied. Also, plaintiff's motion to open judgment is denied.
Grogins, J.